Case 5:18-cv-01125-SP Document 135 Filed 12/09/19 Page 1 of 2 Page ID #:4773



 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
 9
10   OMAR ARNOLDO RIVERA                       Case No. 5:18-cv-01125-SP
     MARTINEZ; ISAAC ANTONIO
11   LOPEZ CASTILLO; JOSUE                     [PROPOSED] ORDER GRANTING
     VLADIMIR CORTEZ DIAZ; JOSUE               JOINT STIPULATION
12   MATEO LEMUS CAMPOS;                       REGARDING DISMISSAL OF
     MARVIN JOSUE GRANDE                       NINTH CAUSE OF ACTION
13   RODRIGUEZ; ALEXANDER                      [CONSPIRACY TO INTERFERE
     ANTONIO BURGOS MEJIA; LUIS                WITH CIVIL RIGHTS, 42 U.S.C. §
14   PEÑA GARCIA; JULIO CESAR                  1985(3)] ONLY AGAINST ALL
     BARAHONA CORNEJO, as                      DEFENDANTS
15   individuals,
                                               Judge:    Honorable Sheri Pym
16                  Plaintiffs,

17   v.

18   The GEO Group, Inc., a Florida
     corporation; the City of Adelanto, a
19   municipal entity; GEO Lieutenant Diaz,
20   sued in her individual capacity; GEO
     Sergeant Campos, sued in his individual
21   capacity; Sarah Jones, sued in her
22   individual capacity; The United States
     of America; Correct Care Solutions,
23   Inc.; and DOES 1-10, individuals;
24                  Defendants.
25
26
27
28
Case 5:18-cv-01125-SP Document 135 Filed 12/09/19 Page 2 of 2 Page ID #:4774



 1                                ORDER
 2         Based upon the Stipulation of the Parties and GOOD CAUSE APPEARING,
 3   IT IS ORDERED THAT the Ninth Cause of Action regarding Conspiracy to
 4   Interfere with Civil Rights, 42 U.S.C. § 1985(3) from Plaintiffs’ Second Amended
 5   Complaint [Docket No. 95] is hereby dismissed WITH PREJUDICE.
 6         Each side waives its own costs and attorneys’ fees.
 7
 8   IT IS SO ORDERED.
 9
10          December 9
     DATED: __________, 2019               ___________________________________
11                                         HONORABLE SHERI PYM
                                           United States District Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
